—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered September 15, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
*255Defendant’s suppression motion was properly denied. Defendant’s claim that he was arrested on the basis of an insufficient description is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the description was sufficiently specific given the close spatial and temporal proximity of the arrest to the crime. The undercover officer testified that he had defendant in view at the time of the initial detention and communicated that fact to the arresting officer by radio.
We perceive no abuse of sentencing discretion. Defendant’s claim that his sentence was based on improper criteria is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find it unsupported by the record. The Trial Judge considered the appropriate factors in imposing a sentence slightly above the minimum. Concur— Ellerin, P. J., Rosenberger, Wallach and Saxe, JJ.